DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered. It should be noted that claims 1, 3, 16, 17, 19, and 20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen 6,408,832.
Christiansen discloses, regarding claim 1, a device, comprising: a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a modular pump system (see Fig. 2) and a gas flow path (through conduit 44 and conduit 110), the modular pump system comprising: a single pump unit (see 48) comprising a single pump unit housing 44 having a pump unit first end (see right end of 44 in Fig. 2), a pump unit second end (see left end of 44 in Fig. 2) and at least two connections (see ports for conduit 110 on the wall of 44) located between the pump unit first end and the pump unit second end (clearly shown in Fig. 2), the pump unit first end (right end of 44 in Fig. 2) defining one of a pump unit fluid inlet (see 56) and a pump unit fluid outlet, the pump unit second end (left end of 44 in Fig. 2) defining another one of the pump unit fluid inlet and the pump unit fluid outlet (see 62), the at least two connections (ports for conduit 110 on the wall of 44) being located between the pump unit fluid inlet (56) and the pump unit fluid outlet (62), wherein a portion of the pump unit housing 44 extends continuously, without interruption, from one of the at least two connections to another one of the at least two connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110), the pump unit housing 44 comprising a longitudinal axis, the pump unit housing portion extending in an axial direction with respect to the longitudinal axis (clearly shown in Fig. 1); and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the pump unit (48) and wherein at least one of the hook-up units 110 has hook-up unit connections (the two ends of 110) corresponding to the at least two connections of the pump unit (see how 110 connects to ports on 44), the pump unit (48) being in fluid communication with the at least one of the hook-up units 110 via at least one of the hook-up unit connections of the at least one of the hook-up units 110 and at least one of the at least two connections of the pump unit (clearly shown in Fig. 2), the at least one of the hook-up unit connections of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit defining at least a portion of the gas flow path (clearly shown in Fig. 2), the hook-up unit connections comprising a hook-up unit fluid inlet (see left end of 110 where it connects to 44 in Fig. 2) and a hook-up unit fluid outlet (see right end of 110 where is connects to 44), the at least two connections comprising a connection inlet (port of 44 for 110 adjacent 50) and a connection outlet (port of 44 for 110 adjacent 52), the connection outlet being located adjacent to the hook-up unit fluid inlet (left end of 110 where it connects to 44 in Fig. 2), the connection inlet being located adjacent to the hook-up unit outlet (right end of 110 where is connects to 44); Re claim 2, wherein the pump unit or the at least one of the hook-up units or both the pump unit and the at least one of the hook-up units has a filter element 114 (substantially broad) associated with the one of the at least two connections; Re claim 3, wherein the at least one of the hook-up units 110 forms a resistance unit and presents, in a connected state with the pump unit (48), a pneumatic resistance (substantially broad, see 114, 122) for the pump unit; Re claim 4, wherein the at least one of the hook-up units 110 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit (48), an additional volume for this pump unit (clearly shown in Fig. 2); Re claim 5, wherein at least one of the hook-up units 110 forms one of a resistance unit and a buffer unit (see 114, 122); clearly shown in Fig. 2), the one of the resistance and the buffer unit comprising a means for adjusting a resistance (see 114) of the one of the resistance unit and the buffer unit; Re claim 6, wherein the means for adjusting comprises a pressure-dependent, automatically adjustable shut-off body 114.
Christiansen discloses, regarding claim 16, a method comprising: providing a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a gas flow path (through conduit 44 and conduit 110) and a single pump unit (see 48) and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the single pump unit (48), the single pump unit comprising a single pump unit housing 44, the pump unit housing comprising at least two pump unit connections (see ports for conduit 110 on the wall of 44), wherein at least one of the hook-up units 110 has hook-up unit connections (the two ends of 110) corresponding to the at least two pump unit connections (see how 110 connects to ports on 44), the pump unit housing 44 comprising a first pump unit end (see right end of 44 in Fig. 2) and a second pump unit end (see left end of 44 in Fig. 2), the first pump unit end comprising a pump unit fluid inlet (see 56), the second pump unit end comprising a pump unit fluid outlet (see 62), wherein the at least two pump unit connections (ports for conduit 110 on the wall of 44) are located between the pump unit fluid inlet (56) and the pump unit fluid outlet (62), the pump unit housing 44 comprising a pump unit housing portion extending continuously, without interruption, from at least one of the two pump unit connections to another one of the at least two pump unit connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110), the gas flow path (44, 110) being defined by at least one of the hook-up unit connections of the at least one of the hook-up units 110 and at least one of the at least two pump unit connections (clearly shown in Fig. 2); connecting the at least one of the hook-up units 110 to at least one of the at least two pump unit connections to set an operating point of the pump unit (substantially broad, see 114 and 122 on 110), the at least one of the hook-up units 110 being in fluid communication with the pump unit (48) via at least the at least one of the at least two pump unit connections and the one of the hook-up unit connections of the at least one of the hook-up units 110 (clearly shown in Fig. 2); Re claim 17, further comprising providing the at least one of the hook-up units 110 as a pneumatic resistance for the pump unit (see 114), the at least one of the hook-up unit connections defining a hook-up unit connection inlet (see left end of 110 where it connects to 44 in Fig. 2), the at least two pump unit connections comprising a pump connection inlet (port of 44 for 110 adjacent 50) and a pump connection outlet (port of 44 for 110 adjacent 52), the pump connection outlet being located adjacent to the hook-up unit connection inlet (clearly shown in Fig. 2), the single pump unit (48) comprising a longitudinal axis, the pump unit housing portion extending parallel to the longitudinal axis (clearly shown in Fig. 2); Re claim 18, further comprising providing the at least one of the hook-up units 110 as a buffer volume unit (substantially broad) providing an additional volume for this pump unit (clearly shown in Fig. 2).
Christiansen discloses, regarding claim 19, a device comprising: a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a gas flow path (through conduit 44 and conduit 110), the gas measurement device comprising: a single pump unit (see 48) comprising a single pump unit housing 44, the pump unit housing 44 comprising at least two connections (see ports for conduit 110 on the wall of 44) located between one end of the pump unit housing 44 and another end of the pump unit housing 44, the one end of the pump unit housing comprising a pump unit fluid inlet (see 56), the another end of the pump unit housing comprising a pump unit fluid outlet (see 62), the at least two connections (ports for conduit 110 on the wall of 44) being located between the pump unit fluid inlet (56) and the pump unit fluid outlet (62), the pump unit housing 44 comprising a pump unit housing portion extending continuously, without interruption, from one of the at least two connections to another one of the at least two connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110); and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the pump unit (48), wherein at least one of the hook-up units 110 is connected directly to at least one of the at least two connections to set a pneumatic operating point of the pump unit (substantially broad, see 114 and 122 on 110), the at least one of the hook-up units 110 being in fluid communication with the pump unit (48) via at least one of a plurality of hook-up unit connections (the two ends of 110) of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit (ports for conduit 110 on the wall of 44), the at least one of the hook-up unit connections of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit (48) defining at least a portion of the gas flow path (this is clearly shown in Fig. 2); Re claim 20, wherein the at least one of the hook-up unit connections 110 defines a hook-up unit connection inlet (see left end of 110 where it connects to 44 in Fig. 2), the at least two connections of the pump unit comprising a pump connection inlet (port of 44 for 110 adjacent 50) and a pump connection outlet (port of 44 for 110 adjacent 52), the pump connection outlet (port of 44 for 110 adjacent 52) being located adjacent to the hook-up unit connection inlet (clearly shown in Fig. 2), the pump unit housing 44 comprising a longitudinal axis, the pump unit housing portion extending in an axial direction with respect to the longitudinal axis, wherein: the at least one of the hook-up units 110 forms a resistance unit and presents, in a connected state with the pump unit (48), a pneumatic resistance for the pump unit (substantially broad, see 114 and 122); or the at least one of the hook-up units 110 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit (48), an additional volume for this pump unit (clearly shown in Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746